Citation Nr: 1819251	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  10-49 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bipolar disorder. 


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1971 to June 1972 in the United States Navy.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a Board hearing before a Veterans Law Judge in the December 2010 VA Form 9.  However, he cancelled that request in a January 2013 statement, which was confirmed in a September 2014 letter from the Veteran's attorney.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).  

During the course of this appeal, the Board found that the Veteran had claims for entitlement to service connection for posttraumatic stress disorder (PTSD), and depressive disorder.  Service connection for these issues has been granted and the Veteran currently receives a 70 percent disability rating for service connection for PTSD with depressive disorder.  


FINDING OF FACT

The evidence is against a finding that the Veteran has bipolar disorder, as his psychiatric symptoms have been found to be symptoms of his service-connected PTSD with depressive disorder or nonservice-connected thyroid condition.  


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder are not met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

This claim was most recently remanded in September 2016 for a new VA examination to determine whether the Veteran had a diagnosis of bipolar disorder. There has been substantial compliance with the remand instructions.  See Dyment v. West, 13 Vet. App. 141 (1999).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, a March 2005 Social Security Administration (SSA) examination ruled out bipolar disorder.  An October 2007 VA psychiatry outpatient note assessed a history of hypomanic symptoms, ruling out bipolar II verus hyperthyroid induced hypomania.  A January 2009 VA hepatology consult and a September 2009 VA outpatient neurology note mentioned a history of bipolar disorder for 15-20 years.  A December 2009 SSA psychiatric evaluation diagnosed bipolar I disorder, mixed.  In addition, multiple VA psychiatric treatment records have assessed mood disorder, NOS, versus cyclothymic disorder versus Bipolar II disorder.
A September 2010 VA psychological examiner diagnosed bipolar II mood disorder, which developed after the Veteran's service in the Navy.  But in April 2013, the same VA psychological examiner stated the Veteran was not receiving treatment for bipolar disorder and his reported mood symptoms are best accounted for by his nonservice-connected thyroid condition.  In addition, a July 2013 VA clinician found that Veteran's mood lability and impulsivity reported in the past is related to his underlying personality, and not bipolar disorder.  

A January 2017 examiner did not give the Veteran a diagnosis of bipolar disorder and stated instead that it is at least as likely as not the Veteran has periodic depression related to PTSD.  The examiner noted he did not describe symptoms of bipolar disorder and it is less likely as not he has a bipolar disorder.  The examiner also noted that considering the Veteran's PTSD/depression related to military sexual trauma it is most likely the veteran does not have a personality disorder, because it is common for behavioral issues related to PTSD to mimic a personality disorder.  The examiner opined that it is most likely his behavioral problems attributed to a personality disorder were caused by PTSD.

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In this case, the most recent VA examiner has not diagnosed the Veteran with bipolar disorder in accordance with applicable law, and has opined that his psychiatric symptoms are attributable to his PTSD with depression. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent that the VAMC treatment records note a diagnosis of bipolar disorder, a bare transcription of lay history, unenhanced by additional comment by the transcriber does not become competent medical evidence merely because the transcriber is a health care professional.  LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  These statements, recorded for treatment purposes, are not adequate for compensation purposes.  Furthermore, while the April 2013 examiner did note a diagnosis of bipolar disorder made in 2010, the examiner later corrected herself by stating his mood symptoms were accounted for instead by his thyroid condition.  The 2017 VA examiner found that Veteran symptoms were all accounted for by his PTSD with depression and that any mood symptoms previously thought to be associated with bipolar or a personality disorder were actually symptoms of PTSD.  The Board thus has found the more recent VA examination more probative.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, as the overall competent medical evidence of record does not indicate the presence of bipolar disorder, Hickson element (1) has not been met and the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as bipolar disorder is not clinically demonstrated, there is no need to discuss whether it was incurred in service. 

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, the Veteran is not competent to state whether his symptoms are attributable to a diagnosis of bipolar disorder versus his already service-connected PTSD and depression.  The Board finds the question of his proper diagnosis to be complex in nature such that specialized medical evidence is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107 (b) (2012).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bipolar disorder is denied. 




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


